DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The Examiner notes that this 2nd Non-Final Office Action is being issued to further clarify the record. This action is in reply to the communications filed on 11/12/2021. The Examiner notes claims 1 & 3-19 are currently pending and have been examined; claims 2 were canceled without prejudice.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
¶1 of page 4 of the specification describe a third motor (130) and state it appears in Figure 4. However, 130 does not appear in Figure 4. Please remove the lines stating 130 is shown in Figure 4 or add a callout to 130 in Figure 4. 
The photographs used in the figures have insufficient quality as all details in the photographs are not visible and would not be reproducible in the printed patent, as per MPEP 608.02 (V)(B)(1). Replacement of the photographs with drawings is requested.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13 
The claim states "…a first motor positioned within the base of the housing and providing a vacuum and connectable with respect to the first hose; a second motor positioned at least partially within the handle of the housing and providing inflation and connectable with respect to the second hose…" The specification and figures of the instant application provide the opposite information with the first motor for the vacuum being positioned partially within the handle and the second motor for inflation in the base. It is unclear if this is intended to be counter to the disclosure. For examining purposes, the limitation will be interpreted as "…a first motor positioned at least partially within the handle of the housing and providing a vacuum and connectable with respect to the first hose; a second motor positioned within the base of the housing and providing inflation and connectable with respect to the second hose…"

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, & 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Drevitson et al. (US 20070089262 A1), hereinafter Drevitson.

Drevitson discloses an integrated vacuum and inflator [40] comprising: a housing [Fig 2; the housing comprises A, B, 60, & 41]; a first hose [70] wrapped around the housing [Fig 2; ¶62; 70 is wrapped around 41]; a second hose [¶60; a high pressure air hose] wrapped around the housing [Fig 2; ¶62; the high pressure air hose is wrapped around 41]; a first motor [54] within the housing [Fig 2] providing a vacuum and connectable with respect to the first hose [Fig 2; ¶57; 54 provides a vacuum and is connectable with 70]; a second motor [67] within the housing [Fig 2] providing inflation and connectable with respect to the second hose [Fig 2; ¶60; 67 via 68 generates high pressure air and is connectable to a high pressure air hose (hereinafter air hose) at 66]; and a removable canister for capturing vacuumed particles [Fig 2; ¶58; B captures vacuumed particles and is removable.
Regarding claim 3
Drevitson discloses the integrated vacuum and inflator of Claim 1 wherein the housing further comprises a base [60 & 41 form a base] and the first hose and the second hose are each wrapped around the base [Fig 2; ¶62].
Regarding claim 10
Drevitson discloses the integrated vacuum and inflator of Claim 1 wherein the second motor is positioned within the base of the housing [Fig 2; 67 is positioned in 60 which is part of the base].
Regarding claim 11
Drevitson discloses the integrated vacuum and inflator of Claim 1 wherein a fluid path of the vacuum is entirely independent from a fluid path of the inflator [Fig 2; ¶28; the vacuum system is separate from the compressor system].
Regarding claim 12
Drevitson discloses the integrated vacuum and inflator of Claim 1 further comprising a latch [57] configured to release the removable canister from the housing [Fig 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevitson et al. (US 20070089262 A1) in view of another embodiment Drevitson et al. (US 20070089262 A1), hereafter Drevitson & Drevitson2, respectively.
Regarding claim 4
Drevitson discloses the integrated vacuum and inflator of Claim 3 wherein the first hose and the second hose are positioned [Fig 2; 70 & the air hose are positioned on 41]…
Drevitson may not explicitly disclose the first hose and the second hose are positioned within separate recesses within the base.
However, Drevitson2 further teaches separate recesses within the base [¶55; the electrical cord and the air hose are wrapped flush around the base (i.e. have recesses for the individual hose/cord to prevent them from sticking out past the base's exterior surfaces)]. This concept modifies 41 to have individual recesses for 70, the air hose, & the electrical cord.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base as disclosed by Drevitson to have separate recesses within the base for the first and second hoses as further disclosed by Drevitson2. One of ordinary skill in the art would have been motivated to make this modification to organize the hoses/tubes/wires so individual hoses/tubes/wires may be removed as needed while maintaining the storage and organization of the other hoses/tubes/wires. This reduces the chance for injury by not have other hoses/tubes/wires laying around as potential tripping hazards.
Regarding claim 5
Drevitson as modified teaches the integrated vacuum and inflator of Claim 4 wherein the separate recesses are stacked on each other within the base [Drevitson:  ¶55 & ¶62; since 70 & the air hose have individual flush recesses as taught by Drevitson2 around 41 then therefore as the recesses are on 41 they would be above or below each other (i.e. stacked on each other)].

Drevitson discloses the integrated vacuum and inflator of Claim 1 further comprising a power cord positioned [Fig 2; 56].
Drevitson may not explicitly disclose a power cord positioned within a recess of the housing.
However, Drevitson2 further teaches the power cord placed within a recess of the housing [Fig 2; ¶55 & ¶62; 56 is wrapped flush around 41 and therefore is positioned in a recess of the housing].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power cord as disclosed by Drevitson to have a recess within the housing as further disclosed by Drevitson2. One of ordinary skill in the art would have been motivated to make this modification to organize the cord and reduce the chance for injury by not have the cord laying around as a potential tripping hazard.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevitson et al. (US 20070089262 A1) as evidenced by Wang (U.S. 4829625). 
Regarding claim 7
Drevitson as modified teaches the integrated vacuum and inflator of Claim 1 but may not explicitly disclose further comprising a light positioned within the housing. 
However, Drevitson does teach that it is known to have a light positioned within the housing [¶13; the cited prior art of Drevitson discloses that it is known in the art to have a light positioned in the housing for a portable vacuum cleaner/air compressor; it is noted that "positioned within the housing" is disclosed as evidenced by Wang (US 4829625 A) as cited in Drevitson].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing as disclosed by Drevitson to have a light positioned within the housing as further disclosed by Drevitson. One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143(A).  With the predictable results being a vacuum cleaner/air compressor having a light as shown by the cited prior art in Drevitson.

Claim(s) 8-9 & 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevitson .
Regarding claim 8
Drevitson as modified teaches the integrated vacuum and inflator of Claim 1 but may not explicitly disclose further comprising an integrated handle extending from the housing.
However, Tomasiak teaches a vacuum with an integrated handle [85] extending from the housing [9].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing as disclosed by Drevitson to have an integrated handle extending from the housing as disclosed by Tomasiak. One of ordinary skill in the art would have been motivated to make this modification to facilitate lifting the integrated vacuum and inflator or just the vacuum section which is detachable from the compressor section.
Regarding claim 9
Drevitson as modified teaches the integrated vacuum and inflator of Claim 8 wherein the first motor is positioned at least partially within the handle [Tomasiak:  Fig 1-5; The handle is contoured off of the housing and therefore motor would partially in the handle as the handle includes large sections of the outer surface of the housing].
Regarding claim 13
Claim(s) 13 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 8-10.  Claim(s) 13 is/are therefore rejected for the same reasons set forth above for claim(s) 1 & 8-10.
Regarding claim 14
Drevitson as modified teaches the integrated vacuum and inflator of Claim 13 further comprising a gauge to provide a pressure reading of an inflated vessel [Drevitson:  63].
Regarding claim 15
Drevitson as modified teaches the integrated vacuum and inflator of Claim 13 further comprising a filter [Drevitson:  58] positioned within the canister between the first motor and an interior of the canister [Drevitson:  Fig 2].
Regarding claim 16
Drevitson as modified teaches the integrated vacuum and inflator of Claim 13 wherein a fluid path 
Regarding claim 17
Drevitson as modified teaches the integrated vacuum and inflator of Claim 13 wherein the first hose is separable from the housing [¶58; 70 is attached or separated from the housing at 59 and at 41].
Regarding claim 18
Drevitson as modified teaches the integrated vacuum and inflator of Claim 13 wherein the first hose includes a larger diameter than the second hose [Drevitson:  ¶45, ¶48, & ¶56; The vacuum hose is larger than the air hose].
Regarding claim 19
Drevitson as modified teaches the integrated vacuum and inflator of Claim 13 further comprising one or more accessories [Drevitson:  ¶30 & ¶65; a number of devices] that are stored within the housing and attachable to at least one of the first hose and the second hose [¶30 & ¶65; the number of devices or attachments can be stored in the integrated storage of the integrated vacuum and air compressor unit].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matheney (US 7231636 A) discloses a vacuum with separate recesses for storing different hoses/tubes/cords. Wang (US 4829625 A) discloses a portable vacuum cleaner/air compressor with a light. Hung (US 4789310 A) discloses a portable vacuum/air compressor with a light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723